DETAILED ACTION
	This Office action is in response to the amendment filed 16 December 2021.  By this amendment, claim 27 is amended.  Claims 1-10, 16-19, 21, and 23-27 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments regarding independent claims 1 and 16, filed 16 December 2021, have been fully considered but they are not persuasive.  Applicant argues Kan neither discloses nor suggests that matrix material 810 is composed of nanoparticles that are semiconductor free as interpreted by the Office Action.  (Remarks, pp. 7-8.)  In response, Applicant’s attention is respectfully directed to the modified citation of the prior art of record in the rejection below: paragraph 0108 of Kan discloses that “some of the reverse micelles may remain empty of core-shell QDs,” i.e., the above disclosure reads on the claimed “semiconductor free nanoparticles” as recited in line 3 of claim 1.  The above plurality of “semiconductor free nanoparticles” with the discrete encapsulated semiconductor nanoparticles 802 form an agglomerate as shown in Figs. 5B, 8.  Thus, the prior art reads on the claims below as currently drafted.  
Amended independent claim 27 is indicated as allowable below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 16-19, 21, 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0331262 A1 to Kan et al. (hereinafter “Kan”).
Regarding independent claim 1, Kan (Figs. 8, 5B) discloses a semiconductor structure comprising: 
a plurality of discrete encapsulated semiconductor nanoparticles 802 (¶ 0169); and 
a plurality of discrete semiconductor free nanoparticles (¶ 0108), wherein the discrete encapsulated semiconductor nanoparticles 802 and the discrete semiconductor free nanoparticles (¶ 0108) form an agglomerate (Fig. 5B), and wherein the discrete encapsulated semiconductor nanoparticles and the discrete semiconductor free nanoparticles have a similar size and a similar shape (¶ 0108).  
Regarding claim 2, Kan (Figs. 3, 8) discloses the semiconductor structure according to claim 1, wherein each of the plurality of discrete encapsulated semiconductor nanoparticles 802/300 (see Fig. 3C) comprises a quantum dot 301 and an encapsulation 306 comprising an encapsulation material (¶ 0109).  
Regarding claim 3, Kan discloses the semiconductor structure according to claim 2, wherein the discrete semiconductor free nanoparticles comprise the encapsulation material (¶ 0108).  
Regarding claim 4, Kan discloses the semiconductor structure according to claim 2, wherein the encapsulation material comprises silica, titanium oxide, zirconium oxide, alumina, magnesium oxide, hafnia, barium oxide, bismuth oxide, tin oxide or mixed oxides (¶ 0109).  
Regarding claim 5, Kan discloses the semiconductor structure according to claim 2, wherein each of the discrete encapsulated semiconductor nanoparticles comprises an additional passivation layer (¶ 0077).  
Regarding claim 6, Kan discloses the semiconductor structure according to claim 1, wherein the agglomerate comprises point-to-point connections between the discrete encapsulated semiconductor nanoparticles 802 and the discrete semiconductor free nanoparticles (¶ 0108; Fig. 5B).  
Regarding claim 7, Kan discloses the semiconductor structure according to claim 1, wherein a concentration of the discrete semiconductor free nanoparticles in the agglomerate is different than or equal to a concentration of the discrete encapsulated semiconductor nanoparticles (¶ 0108).  
Regarding claim 8, Kan discloses the semiconductor structure according to claim 1, wherein the agglomerate comprises a central area and a border area (¶ 0170).  
Regarding claim 9, Kan discloses the semiconductor structure according to claim 8, wherein a concentration of discrete semiconductor free nanoparticles in the border area is equal to or larger than in the central area (Fig. 8; ¶ 0170).  
Regarding claim 10, Kan discloses the semiconductor structure according to claim 1, wherein the discrete semiconductor free nanoparticles are at least partially located in gaps and/or interstices between the discrete encapsulated semiconductor nanoparticles (Fig. 5B, ¶ 0170).  
Regarding independent claim 16, Kan (Figs. 8, 9) discloses a light-emitting device comprising: 
an active layer stack 930 configured to emit electromagnetic radiation (¶ 0179); and 
a conversion element (¶¶ 0179, 0024) in a radiation beam of the active layer stack comprising a phosphor material and a matrix, wherein the phosphor material comprises a semiconductor structure comprising an agglomerate of discrete encapsulated semiconductor nanoparticles 802 (¶ 0169) and discrete semiconductor free nanoparticles (¶ 0108), and wherein the discrete encapsulated semiconductor nanoparticles and the discrete semiconductor free nanoparticles have a similar size and a similar shape (¶ 0108).  
Regarding claim 17, Kan (Figs. 3, 8) discloses the light-emitting device according to claim 16, wherein each of the plurality of discrete encapsulated semiconductor nanoparticles 802/300 (see Fig. 3C) comprises a quantum dot 301 and an encapsulation 306 comprising an encapsulation material (¶ 0109).  
Regarding claim 18, Kan discloses the light-emitting device according to claim 17, wherein the discrete semiconductor free nanoparticles comprise the encapsulation material (¶ 0108).  
Regarding claim 19, Kan discloses the light-emitting device according to claim 17, wherein the encapsulation material comprises silica, titanium oxide, zirconium oxide, alumina, magnesium oxide, hafnia, barium oxide, bismuth oxide, tin oxide or mixed oxides (¶ 0109).   
Regarding claim 21, Kan (Fig. 5B) discloses the light-emitting device according to claim 16, wherein the agglomerate comprises point-to-point connections between the discrete encapsulated semiconductor nanoparticles 802 and the discrete semiconductor free nanoparticles (¶ 0108).  
Regarding claim 23, Kan discloses the light-emitting device according to claim 16, wherein the agglomerate comprises a central area and a border area (Fig. 8; ¶ 0170).  
Regarding claim 24, Kan discloses the light-emitting device according to claim 23, wherein a concentration of discrete semiconductor free nanoparticles in the border area is equal to or larger than in the central area (Fig. 8; ¶ 0170).  
Regarding claim 25, Kan discloses the light-emitting device according to claim 16, wherein the discrete semiconductor free nanoparticles are at least partially located in gaps and/or interstices between the discrete encapsulated semiconductor nanoparticles 802 (Fig. 5B; ¶ 0170).

Allowable Subject Matter
Claim 27 is allowed.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Dependent claim 26 recites, inter alia, wherein the agglomerate comprises point-to-point connections between the discrete encapsulated semiconductor nanoparticles and the discrete semiconductor free nanoparticles, wherein the encapsulation comprises silica, and wherein the point-to-point connections are covalent Si-O bonds.  These limitations, in combination with the remaining limitations of the dependent claim and its base claim, are not anticipated or rendered obvious by the prior art.
Independent claim 27 recites, inter alia, wherein the agglomerate comprises point-to-point connections between the discrete encapsulated semiconductor nanoparticles and the discrete semiconductor free nanoparticles, wherein the encapsulation comprises silica, and wherein the point-to-point connections are covalent Si-O bonds.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
20 March 2022



/LAURA M MENZ/              Primary Examiner, Art Unit 2813